Citation Nr: 0927443	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-17 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from March 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied the Veteran's claims.

In July 2006, the Veteran presented sworn testimony before a 
decision review officer (DRO) at the Cleveland, RO.  A 
transcript of the hearing has been associated with the 
Veteran's VA claims folder.  

The Veteran was scheduled to appear at the Cleveland RO to 
have a videoconference hearing before a Veterans Law Judge.  
The Veteran failed to appear for the hearing, and he has not 
since asked for it to be rescheduled.  Accordingly, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2008).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed bilateral hearing loss and his military 
service.

2.  The competent medical evidence of record does not support 
a finding that the Veteran is currently diagnosed with 
tinnitus.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus, both of which he 
contends are due to his military service.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by a veteran and which part, if any, VA will attempt 
to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant, but not 
mentioning who is responsible for obtaining such evidence, 
did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently before the 
Board.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated 
December 2004.  The VCAA letter indicated that in order for 
service connection to be granted there must be evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the December 2004 
VCAA letter.  Specifically, the letter stated that VA would 
assist the Veteran in obtaining relevant records such as 
medical records, employment records, or records from other 
Federal agencies.  With respect to private treatment records, 
the letter informed the Veteran that VA would request such 
records, if the Veteran completed and returned the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information.  The letter also notified the Veteran that he 
would be afforded a VA examination if necessary to make a 
decision on his claims.

The December 2004 VCAA letter emphasized:  "[i]f the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in your possession of a 
Federal department or agency.  [Emphasis as in the original].

The December 2004 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided with notice of the Dingess decision 
in a March 2006 letter, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates:  when a claim was received and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted, and reports of treatment while attending 
training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since, as indicated above, the Veteran's 
claims were readjudicated in the November 2006 supplemental 
statement of the case (SSOC), following the issuance of the 
March 2006 letter.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The evidence of record includes the 
Veteran's statements, service treatment records, service 
personnel records, a lay statement, and VA treatment records.  

The Veteran was afforded a VA audiological examination in 
March 2005.  The March 2005 VA examination report reflects 
that the examiner interviewed and examined the Veteran, 
reviewed his past medical history, including his service 
treatment records, documented his current medical conditions, 
and rendered appropriate diagnoses and opinions consistent 
with the remainder of the evidence of record.  The Board 
therefore concludes that the VA medical examination report is 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
issues has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative and, as indicated above, he 
failed to appear for a videoconference hearing with a 
Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2008).

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels), over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the law administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

Combat status

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

The Court has held that 38 U.S.C.A. § 1154(b) can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed 
that the 38 U.S.C.A. 
§ 1154(b) presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in-service event and the current disability.

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss, which he contends is due to his 
active military service.  See, e.g., the Veteran's notice of 
disagreement dated June 2005.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence or aggravation of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

It is undisputed that the Veteran is currently diagnosed with 
bilateral hearing loss, as is evidenced by the March 2005 VA 
audiology examination.  Hickson element (1) is, therefore, 
satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury causing hearing loss, the 
Board will address disease and injury separately.

Concerning in-service disease, a review of service treatment 
records reveals no evidence of hearing loss.  Audiological 
testing conducted upon the Veteran's entrance into service in 
March 1944 and separation from service in June 1946 
demonstrated normal hearing.  Further, the record does not 
reflect medical evidence showing any manifestations of 
hearing loss during the one-year presumptive period after 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).  Indeed, the first documented complaint of hearing 
loss was in September 2003, over fifty years after the 
Veteran's release from active duty.  See the VA treatment 
record dated September 2003.  

The Board has considered the assertions of the Veteran's 
representative that the audiological testing conducted in 
conjunction with the June 1946 separation examination, which 
did not identify any hearing loss, was inaccurate due to the 
use of whispered voice testing.  See the Informal Hearing 
Presentation dated July 2009.  However, possible inadequacies 
of the June 1946 audiological testing was specifically noted 
by the March 2005 VA examiner, who stated, "[i]t is 
acknowledged that the whispered or spoken voice test could 
overlook a high frequency hearing loss."  Crucially, the 
March 2005 VA examiner did not indicate that hearing loss 
existed in service, and he went on to render a negative nexus 
opinion.

The Board emphasizes that, even if the 1946 separation 
examination was not up to modern standards, this creates no 
presumption in favor of the Veteran [i.e., that hearing loss 
existed at the time of separation.  The board is obligated to 
make findings of fact based on the entire record.  In this 
case, the evidence of record indicates that hearing loss was 
not in fact present until many decades after service. 

Accordingly, Hickson element (2) is not met with respect to 
disease.

With respect to in-service injury, the Veteran's service 
personnel records demonstrate that the Veteran was aboard the 
U.S.S. LCS (L)(3)-26 when it was attacked by the enemy and 
sunk on February 16, 1945 at Mariveles Harbor in the 
Philippine Islands.  The Board observes that 25 sailors were 
killed in this incident.  Exposure to acoustic trauma is 
presumed.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Element (2) is satisfied.

Turning to crucial Hickson element (3), medical nexus, the 
only competent medical opinion of record concerning the issue 
of medical nexus is the report of the March 2005 VA examiner.  
In rendering his medical opinion, the March 2005 examiner 
concluded, "[i]t is less likely as not that [the Veteran's 
bilateral] hearing loss was the result of exposure to noise 
in military service."  He further indicated that his opinion 
was based upon the absence of any indication of hearing loss 
in the service treatment records, the Veteran's failure to 
mention any impaired hearing at the time he filed a prior 
claim for compensation in 1955, and the Veteran's statement 
that he "was not aware of having hearing loss until 1993."  

The March 2005 VA audiological examination report appears to 
have been based upon thorough review of the record and 
thoughtful analysis of the Veteran's entire history.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion"].  Moreover, the March 2005 
VA examiner's opinion appears to be consistent with the 
Veteran's medical history, which is absent any indication of 
hearing loss until September 2003.  Further, the Veteran's 
initial claim for VA benefits in 1955 mentioned only facial 
trauma sustained in the explosion which sank his ship; 
hearing loss and/or ear problems were not mentioned.

The Veteran has not submitted a medical opinion to contradict 
the conclusion of the March 2005 VA examiner.  As was 
explained in the VCAA section above, the Veteran has been 
accorded ample opportunity to present competent medical 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  

To the extent that the Veteran or his representative is 
contending that the currently diagnosed bilateral hearing 
loss is related to his military service, neither is competent 
to comment on medical matters such as etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 491, 494-495 (1992); see also 38 
C.F.R. § 3.159(a)(1) (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
statements offered by the Veteran in support of his own claim 
are not competent medical evidence and do not serve to 
establish medical nexus.  

The Board again notes that the provisions of 38 U.S.C.A. § 
1154(b) only provide an evidentiary presumption concerning 
events in service; they do not provide a substitute for 
evidence of a causal nexus between a combat service injury or 
disease and a current disability, or the continuation of 
symptoms subsequent to service.  
See Wade v. West, 11 Vet. App. 302, 305 (1999), as well as 
Libertine, Gregory and Kessel, all supra.  Moreover, as noted 
immediately above, the examiner's opinion is consistent with 
the objective medical evidence of record or, specifically, 
the lack of hearing loss symptomatology for decades after 
separation from service.  

The Veteran appears to be contending that he has had 
bilateral hearing loss continually since service.  The Board 
is aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  Although the Veteran is 
competent to testify as to his symptoms, supporting medical 
evidence of hearing loss is required to sustain a service 
connection claim based upon continuity of symptomatology.  
See Voerth v. West, 
13 Vet. App. 117, 120-121 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  
Crucially, as indicated above, the competent medical evidence 
of record does not demonstrate that the Veteran suffered from 
hearing loss until at least September 2003, over fifty years 
after his June 1946 discharge from service.  Moreover, by the 
Veteran's own statements, he did not begin to experience 
hearing loss until possibly sometime in the 1980's.  See the 
July 2006 RO hearing transcript, pg. 6.  

As was alluded to above, the Veteran filed claims of 
entitlement to service connection for a dental injury and 
residuals of a concussion in January 1955.  It is obvious 
that the Veteran was aware of the existence of VA 
compensation benefits; however, he made no mention whatsoever 
of hearing loss at that time.  This evidence directly 
contradicts the assertions of the Veteran's representative 
that the Veteran was not aware that he was eligible for VA 
benefits and, therefore, failed to file his current claim 
"more proximate to his date of separation."  See the 
Informal Hearing Presentation dated July 2009.  

The Board has considered the lay statement submitted by the 
Veteran's former employer, S.F., who indicated that he worked 
with the Veteran from 1970 to 1987 and that the noise level 
at their place of business "was not that bad."  The Board 
does not find the lay statement of S.F. to be probative as it 
does not offer any evidence to corroborate the Veteran's 
assertions of continuity of symptomatology.  

Thus, continuity of symptomatology has not been demonstrated.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]; see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  

Hickson element (3), medical nexus, has not been satisfied, 
and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.  The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to service connection for tinnitus.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection and continuity of symptomatology have been set 
forth above and will not be repeated here.

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

The Veteran is claiming entitlement to service connection for 
tinnitus, which he contends is due to his active military 
service.  See, e.g., the Veteran's notice of disagreement 
dated June 2005.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence or aggravation of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to Hickson element (1), the medical evidence 
does not demonstrate that the Veteran is currently diagnosed 
with tinnitus.  Crucially, the March 2005 VA examiner noted 
the Veteran's complaint of "a ringing tinnitus bilateral 
[which] occurs a maximum of one time per month with each 
episode lasting 'a few seconds.'"  The examiner concluded, 
"[t]he occurrence of tinnitus one time per month and lasting 
only a few seconds could be consistent with the range of 
normal."  Although hearing loss was diagnosed, tinnitus was 
not.

The March 2005 VA examination report is consistent with the 
Veteran's medical history, which is pertinently absent any 
diagnosis of tinnitus.  Further, the VA examination report 
appears to have been based on thorough review of the record 
and thoughtful analysis of the Veteran's entire history and 
current medical conditions.  See Bloom, supra.  

There is no evidence of record to contradict the opinion of 
the March 2005 VA examiner.  To the extent that the Veteran 
and his representative contend that the Veteran suffers from 
tinnitus, it is now well-established that lay persons without 
medical training are not competent to comment on medical 
matters such as diagnosis.  See Espiritu, supra.  
Accordingly, any such statements offered by the Veteran and 
his representative in support of the claim are not competent 
medical evidence and do not serve to establish the existence 
of the claimed disability.

The Board recognizes that the Veteran complained of 
occasional ringing in his ears at the March 2005 VA 
examination.  However, symptoms alone are not sufficient to 
establish the existence of a disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) [symptoms, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].  A chronic disorder, 
tinnitus, has not been diagnosed.

Consideration has been given to McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) wherein the Court held that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim.  However, in this case 
there is no current diagnosis of tinnitus, and the claimed 
disability has not been noted at any time during the pendency 
of this claim.  

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  See 38 
U.S.C.A. § 5107(a) (West 2002).  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Because the competent medical evidence of record does not 
substantiate a current diagnosis of tinnitus, the first 
Hickson element is not met, and service connection is not 
warranted on that basis.  See Degmetich v. Brown, 104 F.3d 
132 
(Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

The Board will briefly address the remaining two Hickson 
elements. The second element, in-service injury, is met via 
the combat presumption, discussed above.  The third element, 
medical nexus, is not met.  In the absence of a diagnosis of 
tinnitus, medical nexus is an impossibility.

In sum, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
tinnitus.  The benefit sought on appeal is accordingly 
denied.  

ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


